The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
- Fujii (US20040116074) discloses detecting, by an NFC device (Fujii Fig. 1 Items 1-3), a first electromagnetic field (Fujii Fig. 3 note: this reads on electromagnetic wave), the first electromagnetic field emitted by a nearby NFC device (Fujii Fig. 3 Item 1) to initiate a near field communication with the NFC device (Fujii Fig. 3 paragraph 0163 note: this reads on electromagnetic wave emitted by initiator); emitting, by the NFC device (Fujii Fig. 3 Item 2), a second electromagnetic field (Fujii Fig. 3 paragraph0163 note: this reads on electromagnetic wave emitted by Item 2) in response to the detecting of the first electromagnetic field (Fujii Fig. 3 paragraph 0166 note: this reads on sending response in reply to request); the second electromagnetic field emitted before the initial near field communication (Fujii Fig. 14 S24 note: communication processing S24 started after receiving response S15); and receiving, by the NFC device, a first the near field communication (Fujii paragraph 0181,0226 note: this reads on communication processing) from the nearby NFC device, the near field communication initiated by the nearby NFC device in response to detecting the second electromagnetic field.
Spencer (US 20160027014) discloses activatable component trigger an initiating of a near field communication by the nearby NFC device with the NFC device (Spencer paragraph 0057).

However, the combination of Fujii, Spencer and Griffin fails to teach “a first electromagnetic field, the first electromagnetic field emitted by a nearby NFC device in response to an activation of the nearby NFC device, the first electromagnetic field being emitted to trigger an initiating of a near field communication by the nearby NFC device with the NFC device; emitting, by the NFC device, a second electromagnetic field in response to the detecting of the first electromagnetic field, the second electromagnetic field emitted before the near field communication; and receiving, by the NFC device, the near field communication from the nearby NFC device, the near field communication initiated by the nearby NFC device in response to detecting the second electromagnetic field”.
Accordingly, Applicant’s claims are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641